The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	After consulting a technical information specialist at the USPTO, the examiner has concluded that Applicant’s arguments with regard to the previously applied Zhu et al. document are persuasive.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-18 are canceled without prejudice.
In claim 39, line 1,	“37” has been replaced with --38--.

	Claim 39 was amended in order to provide proper antecedent bases for the claim terminology, and withdrawn claims 1-18 are directed to non-elected species, with Applicant’s responses of September 21, 2020, and January 4, 2021, being treated as an election without traverse (Office action of July 20, 2020: page 3, last full paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774